The opinion of the Court was delivered by
Knox, J. —
We cannot agree with the plaintiff in error, that the covenant of indemnity contained in the bond upon which the suit was ^brought, did not extend to “costs, charges, and expenses,” *428incurred in defending an action commenced by am unsuccessful claimant. On the contrary, it plainly appears from the words used that the vendor not only warranted the title, but that he also covenanted to defend it against any one claiming a better right. The condition in the bond differs from the covenant of warranty in the deed, in that the first binds the vendor to defend the estate conveyed “ against any person claiming any estate or interest in law or equity to the same or any part thereof, and to pay all costs, charges, or expenses necessary to defend the said premises against any such claims, so that the said Thomas Bakewell shall not be injured or damnified thereby.” Whilst the latter is, “that he, the said grantor and his heirs, all and singular the premises, &c., unto the said grantee, his heirs and assigns, against him the said grantor and. his heirs, and against all and ’ every other person or persons whomsoever lawfully claiming or to claim the same, or any part thereof, shall and will warrant and for ever defend.” The difference between the two is so marked that it would be doing great violence to the natural meaning of words to hold that both meant the same thing.
The defendant’s third point was answered fully as favourable as he had any right to expect, and the question proposed to be put to Mr. Craft was clearly inadmissible. The plaintiff in eiror has no just ground of complaint against the manner in which ■ the cause was tried, nor the result of the trial.
Judgment affirmed.